DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on September 23, 2022, is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Ito (US 2018/0086330 A1) in view of Hatta et al. (US 2016/0248115 A1), hereinafter “Hatta.”
Regarding claim 1, Ito teaches a battery system comprising:
	a lithium ion battery including an electrode assembly (¶ [0043]);
	a voltage converter configured to be capable of changing a voltage of the lithium ion battery (¶ [0099]; Fig. 1, reference nos. 23 & 24); and
	a control unit that controls the voltage converter (¶ [0099]; Fig. 1, reference no., 8).
	Ito is silent as to the electrode assembly. However, a lithium ion battery would necessarily include an electrode assembly in order to function. Additionally Hatta teaches an electrode assembly, in this case a wound electrode body (¶ [0047]; Fig. 1 & 2, reference no. 50). One having ordinary skill in the art would have understood that including such an electrode assembly would have been necessary for the lithium ion battery to function. Therefore, it would have been obvious to have included the electrode assembly in order to allow the lithium ion battery to function.
	The following limitations are functional limitations: (1) “wherein the control unit calculates an index value corresponding to a degree of progress of deterioration occurring in the lithium ion battery due to bias in a lithium ion concentration distribution within the electrode assembly, and controls the voltage converter to cause the voltage of the lithium ion battery to fall within a predetermined voltage range including a specific voltage when the index value exceeds a threshold value”; (2) “the specific voltage is a peak voltage on a dQ/dV voltage characteristic curve, the peak voltage being derived from structural change of a positive electrode active material contained in the electrode assembly”; and (3) “the dQ/dV voltage characteristic curve is a curve indicating a relationship between dQ/dV that is a ratio of a change dQ of a stored electricity amount of the lithium ion battery to a change dV of the voltage of the lithium ion battery, and the voltage of the lithium ion battery.” Applicant is reminded that “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” M.P.E.P. § 2114 II. Here, Ito teaches all of the positively-recited structural limitations necessary to perform the functional limitations, namely a controller that controls a voltage converter. Thus, the claim is rendered obvious.
Regarding claim 2, the limitation “wherein the control unit controls the voltage converter in such a manner that the lithium ion battery is repeatedly charged/discharged within the voltage range when the index value exceeds the threshold value” is a functional limitation. As discussed in the rejection of claim 1, above, Ito teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Therefore, the claim is rendered obvious.
Regarding claim 3, the limitation “wherein the control unit controls the voltage converter in such a manner that a state of the lithium ion battery at a constant voltage within the voltage range is retained for a predetermined time period when the index value exceeds the threshold value” is a functional limitation. As discussed in the rejection of claim 1, above, Ito teaches all of the positively-recited structural limitations necessary to perform the functional limitations. Therefore, the claim is rendered obvious.
Regarding claim 4, Ito does not teach the positive electrode active material. However, Hatta teaches the positive electrode active material may be LiNi0.8Co0.2O2 (¶ [0055]). One having ordinary skill in the art would have understood that providing such a well-known positive electrode active material would have yielded a battery with high voltage and excellent energy voltage (¶ [0055]), thereby facilitating improved lithium-ion battery performance. Therefore, it would have been obvious to have made the positive electrode active material to be LiNi0.8Co0.2O2 in order to facilitate improved lithium-ion battery operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729